Citation Nr: 1705005	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  08-24 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hughes



INTRODUCTION

The Veteran served on active duty from November 1963 to October 1965, including service in Vietnam.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from rating decisions by the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO) in June 2000 (tinnitus), January 2007 (PTSD) and August 2007 (bilateral hearing loss).  These matters were previously before the Board and remanded in August 2012 (when the Board also determined that new and material evidence had been received and reopened the claim of service connection for PTSD) and April 2016 (for the Veteran to be afforded his requested Board hearing).  The Board hearing was scheduled for December 13, 2016; however, in a December 2016 communication, the Veteran stated that he would be unable to attend the hearing (he was in poor health, had had a stroke and was bedridden) and requested that his file be sent to the Board for adjudication.  Accordingly, the Board will proceed with adjudication.

The Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record reflects psychiatric symptoms and diagnoses including PTSD, panic disorder, generalized anxiety disorder and anxiety neurosis with panic attacks.  The Board has recharacterized the issue on appeal accordingly.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The matter of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, competent medical evidence establishes that the his service-connected diabetes mellitus contributes to his bilateral hearing loss.  

2.  Resolving all doubt in the Veteran's favor, his tinnitus is causally related to his service-connected diabetes mellitus or noise exposure during active service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310, 3.385 (2016).

2.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims that he is entitled to service connection for bilateral hearing loss and tinnitus as due to noise trauma he sustained on active duty.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Some chronic diseases (to include sensorineural hearing loss and tinnitus, as organic diseases of the nervous system) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within a specified period of time post-service (one year for the aforementioned disabilities).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  When certain chronic diseases are at issue, such as sensorineural hearing loss and tinnitus, or any other disease enumerated at 38 C.F.R. § 3.309(a), see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), a claimant may establish entitlement to service connection based on a demonstration of continuity of symptomatology.

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran's service personnel records show that he served in the Republic of Vietnam as a cannoneer from September 1965 to October 1965.  His military occupational specialties were auto maintenance and he has reported serving as a truck driver on the Ho Chi Min Trail and in the artillery, firing 155 howitzers and machine guns, without hearing protection.  The Veteran's description of in-service noise exposure is generally consistent with the known circumstances of his military service.  Exposure to acoustic trauma in service is acknowledged.

The Veteran's service treatment records (STRs), including September 1963 Pre-Induction and October 1965 separation examination reports, are silent for findings or complaints of hearing loss and tinnitus.  A December 1991 VA discharge summary (the Veteran was hospitalized for panic disorder) notes that the Veteran complained of constant tinnitus in both ears.  A January 1992 psychiatric examination report notes that the Veteran reported having "a hearing problem because of being exposed to incoming rocket and mortar rounds, but he has never been checked for the hearing deficit."  August 2006 VA treatment records include findings of "normal, falling to moderately-severe, s/n (sensorineural) hearing loss in the right ear and a normal, falling to severe, s/n hearing loss in the left ear."  These records also note the Veteran's reports of moderate subjective tinnitus bilaterally.  A March 2007 VA audiological examination report provides the initial diagnoses of bilateral sensorineural hearing loss in accordance with 38 C.F.R. § 3.385 and tinnitus.  Accordingly, it is not in dispute that the Veteran has a current hearing loss disability and tinnitus.  What remains to be resolved is whether the Veteran's hearing loss disability and/or tinnitus are the result of his in-service noise exposure or secondary to a service-connected disability.

The March 2007 VA examination report includes the opinion that the Veteran's hearing loss is less likely as not (less than 50/50 probability) caused by or a result of acoustic trauma in service.  The examiner explained that the Veteran's hearing was within normal limits with no evidence of threshold shift in service and there is evidence of possible/likely non military etiologies.  The examiner further explained that it "appears more likely that non-military etiologies such as aging/presbycusis, diabetes and his occupational and recreational civilian noise exposure have contributed to" the Veteran's hearing loss.  The examiner concluded that "[i]t would be speculative to allocate a degree of his current hearing loss to each of these non-military etiologies.  Regarding tinnitus, the examiner opined that it is consistent with the Veteran's hearing loss and "is [at] least as likely as not due to the same etiology."  Notably, service connection for the Veteran's diabetes mellitus has been in effect since January 26, 2001.

The Board has considered whether additional development may result in greater clarity in this matter, but it reasonably appears that there are limits in this case to the extent to which the medical experts can distinguish between the actual impact of the separate causal factors for the Veteran's hearing loss.  As it stands, the competent medical evidence of record demonstrates that (1) the Veteran has bilateral sensorineural hearing loss in accordance with 38 C.F.R. § 3.385 and tinnitus, (2) he has been service connected for diabetes mellitus throughout the appeal period, and (3) his diabetes has "contributed" to his hearing loss and tinnitus (the examiner opined that the latter is consistent with and the same etiology as the Veteran's hearing loss.).  Although the evidence identifies other contributing factors involved in the Veteran's hearing loss and tinnitus, the Board finds no indication that the hearing loss and tinnitus has been medically attributed to the non-service-connected factors to the exclusion of the service-connected factor.  For service connection to be warranted, it is not necessary that his service-connected disability be the sole cause of the disorders on appeal.  

Further, regarding tinnitus, despite the absence of medical evidence, the Veteran is competent to report experiencing tinnitus since service.  For VA purposes, tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds the Veteran credible with regard to his claim of incurrence of tinnitus in service and continuity of tinnitus since service.  He has attributed the tinnitus to noise exposure in service, which is conceded, and has reported that tinnitus began during service and has persisted since discharge.  His assertion that tinnitus began during service is consistent with the circumstances of his service.

Accordingly, resolving reasonable doubt in the Veteran's favor, as required, the Board is led to conclude that the his bilateral hearing loss and tinnitus are causally linked to his service-connected diabetes mellitus (and alternatively, his tinnitus is due to conceded noise exposure in service).  The requirements for establishing service connection are met; service connection for bilateral hearing loss and tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

Regarding the claim of service connection for a psychiatric disability, to include PTSD, panic disorder, generalized anxiety disorder and anxiety neurosis with panic attacks, the Board finds that further development is required to ensure compliance with the August 2012 Board remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the DSM, Fourth Edition (DSM-IV) and replace them with references to the recently updated DSM, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015). 

The RO certified the Veteran's appeal to the Board in September 2009 and the August 2012 Board remand instructed the examiner to provide a diagnosis of PTSD in accordance with DSM-IV.  However, the February 2014 VA examiner used the DSM-5 guidelines in formulating the opinion that the Veteran does not have a current diagnosis of PTSD and his "other specified anxiety disorder is not caused by or a result of "fear of hostile military or terrorist activity" because "there is no objective medical evidence to support this nexus."  Therefore, while the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, remand is warranted for an addendum opinion in which the DSM-IV criteria are utilized.  The examiner should specifically determine whether the Veteran has a current acquired psychiatric disorder that is related to his period of service, and in particular, whether he currently has PTSD under the diagnostic criteria of DSM-IV; and if so, whether such PTSD is due to the Veteran's fear of hostile military or terrorist activity.  

On remand, as requested by the Veteran in his December 2016 communication, his updated VA treatment records, to include from January 2014 to the present, should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include complete updated VA treatment records.

2.  After completing the above development, return the claims file to the VA examiner who conducted the Veteran's February 2014 VA examination.  The claims file, including a copy of this remand, must be made available to the examiner.  If the February 2014 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  After a review of the record, the examiner must:

(a)  Please identify (by medical diagnosis) each acquired psychiatric disability found, to include PTSD, panic disorder, generalized anxiety disorder and anxiety neurosis with panic attacks.

(b)  Determine whether the Veteran meets the DSM-IV criteria for a diagnosis of PTSD at any time during the pendency of the appeal (since 2006 to the present) based on a fear of terrorist or hostile activity in service?  The Board notes the examiner should consider the fact that the Veteran experienced fear of terrorist or hostile activity conceded.  Please discuss the stressor and symptoms that support any diagnosis of PTSD.  If PTSD is not diagnosed, indicate clearly what symptoms needed for such a diagnosis are lacking.

(c)  Regardless of whether a diagnosis of PTSD is rendered, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any other acquired psychiatric disorder which is currently present is causally related to service.

In providing the requested opinions, the examiner should discuss as necessary the Veteran's assertions of having experienced panic and anxiety since his Vietnam service.  It should be noted that the Veteran is competent to attest to observable symptomatology, such as panic and anxiety.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must explain the rationale for all opinions, citing to supporting clinical data as appropriate.  If the examiner is unable to provide any required opinion, he or she should explain why the opinion cannot be provided.

3.  After the above development has been completed, and any other additional development deemed necessary, readjudicate the claim.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


